Citation Nr: 9908511	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-31 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1960 to May 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cheyenne, Wyoming.

The Board notes that in the May 1997 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
appellant was informed of adverse decision and of his 
appellate rights by a VA letter of June 1997.  There is no 
indication from the information of record that the appellant 
filed a notice of disagreement (NOD).  Accordingly, this 
issue is not before the Board for appellate consideration.

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formally the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  In September 1991, the RO issued a rating decision which 
denied the appellant's claim for entitlement to service 
connection for a left knee disability.  The appellant was 
provided notice of the decision and his appellate rights.  A 
notice of disagreement to the denial was not filed.  

2.  Evidence added to the record since the September 1991 
rating decision includes copies of the appellant's service 
medical records, lay statements,  private medical records, 
inpatient treatment records from the VA Medical Center (VAMC) 
in Salt Lake City, Utah, dated in March 1997, a private 
medical statement from J.A.B., M.D., dated in September 1997, 
and hearing testimony.

3.  This evidence bears directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
appellant currently has a left knee disability, and if so, 
whether such disability existed prior to service and was 
aggravated thereby; or in the alternative, whether the 
appellant's current left knee disability had its onset during 
service) and, when considered alone or together with all of 
the evidence, both old and new, it has a significant effect 
upon the facts previously considered.


CONCLUSION OF LAW

Evidence received since the unappealed September 1991 RO 
decision, which denied the appellant's claim of entitlement 
to service connection for a left knee disability, is new and 
material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 1991 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
left knee disability.  The evidence of record at the time of 
the September 1991 rating action consisted of the appellant's 
service medical records and a private medical statement, 
dated in July 1963.  The records include the appellant's 
induction examination, dated in May 1960.  At that time, in 
response to the question as to whether the appellant had ever 
had or if he currently had a "trick" or locked knee, the 
appellant responded "yes."  The examining physician noted 
that according to the appellant, in 1959, he injured his left 
knee while playing football.  The appellant indicated that at 
the time of his injury, there was no effusion or "give" in 
regards to his left knee, but he had "locking."  Upon 
physical examination, the appellant's lower extremities were 
clinically evaluated as "abnormal."  The examiner noted 
that the appellant's cruciate and collateral ligaments were 
firm and there was "medial McMurray clunk."  Examination of 
the leg showed that two inches above the knee, the right knee 
had a circumference of 17 inches and the left knee had a 
circumference of 16 inches.  Examination of the leg also 
indicated that six inches above the knee, the right knee had 
a circumference of 21 inches and the left knee had a 
circumference of 20 inches.  

The appellant's service medical records show that on June 22, 
1961, the appellant sought medical treatment after injuring 
his left knee in a baseball game.  At that time, the 
appellant gave a history of injuring his left knee in a 
football game in 1959.  The physical examination showed that 
there was no instability or swelling, and there was no 
tenderness to palpation.  The appellant had limited range of 
motion from 10 degrees to 90 degrees.  The impression was to 
rule out internal derangement.  An x-ray was taken of the 
appellant's left knee and it was interpreted as showing no 
osseous abnormality.  The records reflect that on June 26, 
1961, the appellant underwent a follow-up examination.  At 
that time, the examiner stated that the appellant's left knee 
was improving.  According to the examiner, the appellant felt 
less pain and he had more range of motion.  The examiner 
noted that the appellant's x-ray was "negative," and he 
placed the appellant on restricted duty.  The appellant was 
directed to continue to apply heat to his left knee.  

According to the records, on July 13, 1961, the appellant was 
treated after complaining that his knee was still giving him 
a great deal of pain, medially.  At that time, the examiner 
indicated that the appellant had 1+ pretibial edema of the 
left leg.  The records further reflect that on August 10, 
1961, the appellant underwent a physical examination.  At 
that time, the examiner noted that there was a five inch loss 
of extension.  The examiner stated that the right knee could 
hyper-extend to 5 inches with mild effusion.  According to 
the examiner, an x-ray of the appellant's left knee was 
unremarkable.  The impression was of possible internal 
derangement.  

The appellant's service medical records show that in October 
1991, the appellant was started on "quad" exercises.  The 
records further reflect that in February 1962, the appellant 
was treated after complaining that his left knee still ached.  
At that time, he stated that it seemed as if his femur was 
slipping laterally.  The physical examination showed that 
there was no joint instability, effusion, tenderness, or 
swelling.  The examiner noted that the appellant's left knee 
"pop[ped] some on repeated flexion."  The appellant was 
directed to continue his "quad" exercises.  

The appellant's records include his separation examination, 
dated in March 1962.  At that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had a "trick" or locked knee, the appellant 
responded "yes."  The examining physician stated that in 
1959, prior to the appellant's induction into the military, 
the appellant twisted his left knee while playing football.  
The examiner indicated that according to the appellant, his 
treatment included taping his left knee and taking whirlpool 
baths.  The appellant further reported that after one month, 
his left knee appeared "well."  According to the examiner, 
in August 1961, the appellant injured his left knee while 
playing baseball.  The examiner noted that the appellant's 
left knee was swollen and tender for approximately one month 
following the injury.  The examiner revealed that according 
to the appellant, at present, he had some aching in his left 
knee after exercise.  

The appellant's March 1962 separation examination report 
shows that at that time, the appellant's lower extremities 
were clinically evaluated as "abnormal." Examination of the 
leg showed that five inches above the patella, the right knee 
had a circumference of 21.5 inches and the left knee had a 
circumference of 20.5 inches.  The examiner stated that the 
appellant had a full range of motion and there was no 
swelling or tenderness.  According to the examiner, the 
appellant had suffered a left knee sprain which was recurrent 
and healed.  

A private medical statement from T.L.H., M.D., dated in July 
1963, shows that at that time, Dr. H. indicated that 
according to the appellant, during service, he injured his 
left knee while playing baseball in Germany.  Dr. H. stated 
that the appellant's left knee history was suggestive of torn 
cartilage.  According to Dr. H., at present, the appellant 
complained that his cartilage slipped approximately twice a 
week.  Dr. H. further reported that there were no current 
physical findings.  

As previously stated, the RO denied the appellant's claim 
seeking entitlement to service connection for a left knee 
disability in a September 1991 rating decision.  That 
decision was primarily based on a finding that the 
appellant's service medical records showed that prior to his 
induction into the military, he had injured his left knee.  
The RO further indicated that during service, the appellant 
again injured his left knee while playing baseball.  It was 
the RO's determination that at the time of the appellant's 
separation, his left knee injury was found to be acute and 
transitory with no residuals.  The appellant was provided 
notice of this adverse decision and of his appellate rights, 
but an appeal was not initiated.  38 U.S.C.A. §§ 7105(a), 
(b)(1) (West 1991); 38 C.F.R. §§ 20.200, 20.302(a) (1998).  
Therefore, the September 1991 rating decision became final 
when the appellant did not file a notice of disagreement 
(NOD) within one year of the date of mailing of the notice of 
that unfavorable determination.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, __ Vet. App. __, No. 97-2180, 
slip op. at 4 (Feb. 17, 1999) (explaining the holding in 
Elkins v. West, __ Vet. App. __, No. 97-1534 (Feb. 17, 
1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The additional evidence associated with the claims subsequent 
to the September 1991 rating includes duplicate copies of the 
appellant's service medical records, lay statements,  private 
medical records, inpatient treatment records from the VA 
Medical Center (VAMC) in Salt Lake City, Utah, dated in March 
1997, a private medical statement from J.A.B., M.D., dated in 
September 1997, and hearing testimony.

In July 1996, the appellant submitted two statements from the 
following people: (1) M.P., his son, and (2) G.F., his 
sister.  The statement from Mr. P. shows that at that time, 
Mr. P. indicated that his father had injured his left knee 
during service.  Mr. P. noted that he had recently taken his 
father to the Sheridan VAMC so that he could receive 
treatment for his current left knee disability.  The Board 
notes that the statement from the appellant's sister is 
negative for any reference to the appellant's left knee 
disability. 

In December 1996, the RO received private medical records 
from G.E.H., M.D., from July to November 1993, and private 
medical records from the Wyoming Medical Center, from 
September 1990 and from March to April 1996.  Both sets of 
records show treatment for unrelated disorders.  In addition, 
in January 1997, the RO received private medical records from 
J.L.Y., M.D., from June 1978 to September 1990.  The records 
also reflect treatment for unrelated disorders.  

A January 1997 statement from Ms. O.P., the appellant's 
mother, shows that at that time, Ms. P. indicated that prior 
to the appellant's induction into the military, he 
"bruised" his left knee in a football game.  Ms. P. noted 
that the appellant's knee was wrapped and his injury did not 
require the use of an ace bandage.  According to Ms. P., the 
appellant played the rest of the football game and 
subsequently, he wrestled for his high school until his 
graduation in 1959.  Ms. P. reported that while the appellant 
was in the military, he notified her that he had twisted his 
left knee.  She revealed that according to the appellant, he 
was given "light duty days" because of swelling in his left 
knee, and he was also sent to the medic station for "follow 
up."  Ms. P. stated that after the appellant's discharge 
from the military, he constantly complained of left knee 
pain.  She noted that the appellant had worked at Memorial 
Hospital as an orderly and that while he was working there, 
he had requested a brace for his left knee until he could buy 
one of his own.  According to Ms. P., over the years, the 
appellant's left knee condition had worsened, and he had been 
recently told from the Salt Lake City VAMC that he needed a 
knee replacement.  Ms. P. reported that the appellant was 
scheduled for surgery in February 1997.  She stated that at 
no time in her son's high school sports career did he damage 
his knee to such an extent that he needed surgery.  According 
to Ms. P., the appellant had just "bruised" his knee in 
that one football game prior to his induction, and it was 
during the appellant's period of service that he really 
damaged his left knee.  Ms. P. revealed that since the 
appellant's discharge in 1962, he had used a brace for his 
left knee.  

In January 1997, the appellant submitted VA Form 21-4142, 
Authorization for Release of Information.  At that time, the 
appellant indicated that he had received treatment from a Dr. 
H.D. in Casper, Wyoming.  In a January 1997 correspondence 
from the RO to Dr. D., the RO requested the appellant's 
medical records in relation to his treatment during the 
1960's, 70's, and 80's.  In February 1997, Dr. D.'s office 
responded that they did not have any records which pertained 
to the appellant.   

In April 1997, the RO received inpatient treatment records 
from the Salt Lake City VAMC which showed that the appellant 
was hospitalized from March 5, 1997 to March 13, 1997.  The 
records reflect that upon admittance, the examining physician 
reported that the appellant had a "several year" history of 
severely debilitating osteoarthritis in his left knee.  The 
examiner stated that after conservative therapy failed, it 
was determined that the appellant needed to undergo surgery 
for left knee replacement.  According to the records, the 
appellant underwent a left total knee arthroplasty, 
uncemented, patella unresurfaced.  The appellant's 
postoperative diagnosis was of left knee osteoarthritis.  

A private medical statement from J.A.B., M.D., dated in 
September 1997, shows that at that time, Dr. B. stated that 
prior to his examination of the appellant, he reviewed copies 
of the appellant's service medical records which had been 
provided to him by the appellant.  Dr. B. indicated that 
according to the records, the appellant had originally 
injured his left knee in 1959, prior to his induction into 
the military.  Dr. B. noted that during the appellant's 
period of active duty, he injured his knee while playing 
baseball.  According to Dr. B., the appellant was 
"presumably" discharged from the military without a profile 
on the knee or a permanent disability.  Dr. B. reported that 
subsequent to the appellant's discharge, he developed 
osteoarthritis in the left knee which resulted in the 
appellant undergoing a left total knee arthroplasty at the 
Salt Lake City VAMC.  Dr. B. noted that he did not have any 
records from the Salt Lake City VAMC.  

In Dr. B.'s September 1997 statement, Dr. B. indicated that 
it had been one year since the appellant's surgery, and at 
present, the appellant was "doing well."  Dr. B. revealed 
that the appellant had a range of motion of his left knee 
from zero to 110 degrees.  The appellant's knee was 
nonreactive and there was no instability.  Dr. B. noted that 
in light of the appellant's surgery, it was "impossible" 
for him to examine the appellant's knee, status post total 
knee arthroplasty, and "conjecture" based on a physical 
examination alone as to what possibly could have happened to 
his knee either pre-induction into the Army or during his 
active duty years from 1960 to 1962.  However, Dr. B. stated 
that the appellant's service medical records showed that upon 
the appellant's induction examination, he noted that he had 
suffered a left knee injury in 1959.  Dr. B. indicated that 
the examination of the appellant's left knee during his 
induction examination was negative.  Dr. B. further reported 
that according to the records, the appellant injured his left 
knee while playing baseball, and he received subsequent 
treatment after complaining of problems with his knee.  
According to Dr. B., although examination of the appellant's 
left knee at the time of his in-service injury showed that 
the test for anterior cruciate instability was negative, it 
was well known that in the early 1960's, the clinical 
evaluation of cruciate ligament tears was not very good.  Dr. 
B. noted that the Lachman test was not described until the 
early 1970's.  Thus, based on the appellant's service medical 
records, it was Dr. B.'s opinion that the appellant 
"probably" had an anterior cruciate ligament tear in the 
knee, which was not diagnosed, with possible associated 
meniscal or chondral lesions, and joint damage which 
ultimately ended with extensive arthritis enough to indicate 
total knee arthroplasty.  Dr. B. noted that his above opinion 
was "conjecture" on his part.

In November 1997, a hearing was conducted at the RO.  At that 
time, the appellant testified that prior to his induction 
into the military, he had injured his left knee while playing 
football.  (T.2).  The appellant stated that following the 
injury, he was diagnosed with a sprained left knee.  (T.2,3).  
He indicated that his knee was wrapped and "iced."  (T.3).  
The appellant reported that while he was in the military, he 
once again injured his left knee while playing baseball.  
(Id.).  According to the appellant, he was subsequently 
diagnosed with a sprained left knee and a tear in the knee.  
(Id.).  The appellant revealed that he was put on light duty, 
and he had to use crutches.  (Id.).  He noted that after his 
separation from the military, he sought treatment for his 
chronic left knee pain.  (T.3,4).  The appellant testified 
that during that period of time, he had received treatment 
from two physicians.  (T.4).  He stated that he had recently 
contacted the offices of those physicians, and he was told 
that his records were no longer available.  (Id.).  The 
appellant testified that even though he continued to suffer 
from chronic knee pain, he did not seek treatment over the 
years because he did not have the financial resources to pay 
for treatment.  (T.9).  According to the appellant, more 
recently, he had been receiving treatment from the Cheyenne 
VAMC and the Sheridan VAMC.  (T.4,5).  The appellant further 
indicated that in March 1997, he underwent surgery for a 
total knee replacement.  (T.5).  He reported that the surgery 
was performed at the Salt Lake City VAMC.   (Id.).  The 
appellant revealed that at present, his left knee would swell 
and he took Ibuprofen in order to reduce the swelling.  
(T.5,6).  

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

In reviewing the evidence of record in support of the 
appellant's attempt to reopen his claim for service 
connection for a left knee disability, the Board finds that 
at least a portion of the evidence submitted since the 
September 1991 rating decision is "new and material" 
according to the criteria in 38 C.F.R. § 3.156(a).  
Specifically, the Board notes that the inpatient treatment 
records from the Salt Lake City VAMC, dated in March 1997, 
are "new" in that they were not of record at the time of 
the RO's denial in September 1991.  Moreover, the evidence is 
so significant because it bears directly and substantially on 
the specific matter in the case at hand, which is whether the 
appellant currently has a left knee disability, and if so, 
whether his left knee disability pre-existed service and was 
aggravated by service, or in the alternative, whether the 
appellant's current left knee disability is related to 
service, specifically to his in-service left knee injury.

As previously stated, in September 1991, the RO denied the 
appellant's claim of entitlement to service connection for a 
left knee disability.  At that time, the RO stated that the 
appellant's service medical records showed that prior to his 
induction into the military, he had injured his left knee.  
The RO further indicated that during service, the appellant 
again injured his left knee while playing baseball.  It was 
the RO's determination that at the time of the appellant's 
separation, his left knee injury was found to be acute and 
transitory with no residuals.  Therefore, in light of the 
above, the RO denied service connection for a left knee 
disability on the basis that there was no current pathology 
shown.  

The Board observes that as previously stated, the inpatient 
treatment records from the Salt Lake City VAMC show that the 
appellant was hospitalized from March 5, 1997 to March 13, 
1997.  The records reflect that upon admittance, the 
examining physician reported that the appellant had a 
"several year" history of severely debilitating 
osteoarthritis in his left knee.  The examiner stated that 
after conservative therapy failed, it was determined that the 
appellant needed to undergo surgery for left knee 
replacement.  According to the records, the appellant 
underwent a left total knee arthroplasty, uncemented, patella 
unresurfaced.  The appellant's postoperative diagnosis was of 
left knee osteoarthritis.  As stated above, the inpatient 
treatment records from the Salt Lake City VAMC are "new" in 
that they were not of record at the time of the RO's denial 
in September 1991.  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material was a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkin, __ Vet. 
App. __,No. 97-1534, slip op. at 12.

In the instant case, the "new" evidence shows that the 
appellant currently has a left knee disability.  The Board 
notes that as previously stated, in a September 1991 rating 
action, the RO denied service connection for a left knee 
disability on the basis that there was no current pathology 
shown.  Therefore, although the "new" evidence does not 
address the issue of whether the appellant's current left 
knee disability pre-existed service and was aggravated by 
service, or in the alternative, whether the appellant's 
current left knee disability is related to service, 
specifically to his in-service injury, the Board observes 
that in light of Evans, the evidence is both "new and 
material" because it bears directly and substantially on the 
issue of whether the appellant currently has a left knee 
disability.  Accordingly, in light of the foregoing, the 
Board concludes that the appellant has submitted "new and 
material" evidence to reopen his claim for entitlement to 
service connection for a left knee disability.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disability is 
reopened, and the appeal is allowed to that extent.


REMAND

Having reopened the appellant's claim for service connection 
for a left knee disability, the Board must next determined if 
the claim is well grounded based on all of the evidence of 
record.  See Winters and Elkins, both supra.  However, the 
Board observes that in the July 1996 statement, the 
appellant's son indicated that he had taken his father to the 
Sheridan VAMC so that he could receive treatment for his left 
knee disability.  In addition, in the appellant's November 
1997 hearing, the appellant testified that recently, he had 
received treatment for his left knee disability from the 
Sheridan VAMC and the Cheyenne VAMC.  However, these records 
from the Sheridan VAMC or the Cheyenne VAMC have not been 
associated with the claims file.

Moreover, upon a review of the inpatient treatment records 
from the Salt Lake City VAMC, there is a notation from a 
physician in regards to the appellant's hospital chart.  The 
notation reflects that according to the physician, there was 
a "previously written history and physical in the 
[appellant's] hospital chart."  The Board observes that 
while the Salt Lake City VAMC records include the appellant's 
operation report, the written history and physical 
examination are not of record.

In light of the above, inasmuch as the VA is on notice of the 
existence of additional VA records, these records should be 
obtained prior to any further appellate review of this case.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see 
generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).  As additional action by the RO may be helpful in 
either obtaining such putative records, or documented 
information that the medical records cannot be obtained, the 
Board determines that further development in this regard is 
warranted.

That notwithstanding, the VA has an obligation under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the appellant of 
the evidence necessary to complete his application for VA 
benefits based on service connection for a left knee 
disability.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette, 8 Vet. App. 69 (1995).  In this case, the 
appellant is hereby notified that preliminary review 
indicates that the "evidence necessary to the complete 
application" for the above-mention claim is competent 
medical evidence of a nexus between his current left knee 
disability and his period of active duty service.  Once the 
development is completed, the record must again be reviewed 
to determine whether the appellant's claim is ultimately well 
grounded.  Accordingly, the appellant is advised that, unless 
the development directed herein coincidentally provides 
evidence on the theories of entitlement to service connection 
for a left knee disability, he still remains under an 
obligation to provide such evidence.

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED for the 
following action:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a left 
knee disability.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include any 
records from the Sheridan VAMC, the 
Cheyenne VAMC, and the Salt Lake City 
VAMC.  

Copies of medical/treatment records from 
all sources identified and not currently 
of record should then be requested and 
associated with the claims folder.  If 
the search for any of the records 
identified has negative results, 
documentation from that health care 
provider to that effect should be placed 
in the claims folder.  

2.  With the additional information 
procured pursuant to paragraph number 1, 
the RO should make a specific 
determination, based upon the complete 
record, with respect to whether or not 
the appellant has presented a well 
grounded claim.  Based on this 
determination, and if appropriate, the RO 
should accomplish any further indicated 
development.  If the determination 
remains adverse to the appellant, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted and the reasons for the 
decision.  The appellant and his 
representative should be afforded an 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this remand is to obtain additional development and to 
ensure due process of law.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition of this 
case.  No action is required of the appellant until he is 
further notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

- 14 -


- 1 -


